Citation Nr: 0116332	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  99-23 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a nose 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1948 to June 
1952.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 RO rating decision which 
denied service connection for residuals of a nose injury.  
The veteran testified in support of his claim at an April 
2000 hearing before an RO hearing officer, and at an April 
2001 before a member of the Board.  

The Board observes that service connection was previously 
denied for residuals of a fracture of the nose in a final 
June 1997 RO decision.  Since then the veteran has submitted 
a number of medical records and lay statements which are not 
cumulative or redundant and which are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  The Board agrees with the RO that, since the 
June 1997 RO decision, new and material evidence has been 
submitted to reopen the claim for service connection, and 
thus the claim will be reviewed on a de novo basis.  38 
U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000); 
Manio v. Derwinski, 1 Vet.App. 140 (1991).  


REMAND

The veteran claims service connection for residuals of a nose 
injury.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and redefines the obligations of the VA with respect to the 
duty to assist in developing a claim.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  

The veteran claims that he was involved in an automobile 
accident during service, sometime between January and May 
1949, and in that accident he fractured his nose.  He relates 
that he was then on a 3-day pass and the accident occurred on 
his way to his home in Virginia; his sister provided first 
aid for the nose injury; and he subsequently returned to his 
base at Fort Belvoir, Virginia.  Upon arriving at Fort 
Belvoir, he says, he was sent to the base dispensary or 
hospital where he received outpatient examination and 
treatment for the nose injury; he states that X-rays were 
then taken and showed a nose fracture, and pieces of bone 
were removed from the nose.  The veteran says his nose was 
again injured later in service, when he was stationed in 
Japan, but he notes there would be no medical records from 
that incident.

With the exception of a June 1952 service discharge 
examination (which shows no nose problem), the veteran's 
service medical records are unavailable and reportedly may 
have been destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  At the veteran's Board 
hearing, his representative, citing the VCAA, requested that 
the case be remanded for another attempt to obtain service 
medical records, particularly records of the episode of 
claimed outpatient treatment at Fort Belvoir which occurred 
sometime from January to May 1949.  The Board agrees that 
such development is warranted.  Under the VCAA, efforts to 
obtain federal records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  

Accordingly, this case is REMANDED for the following:

1.  The RO should again attempt to obtain 
the veteran's complete service medical 
records from the NPRC.  The RO should also 
request that the service department 
conduct a search for outpatient records 
(including reported X-rays of the nose) of 
the veteran from the medical facility at 
Fort Belvoir, Virginia for the period from 
January to May 1949.  If the service 
department needs more details to conduct 
such search, the veteran should be asked 
to provide the necessary information.  The 
results of the service department's search 
for the records, whether successful or 
unsuccessful, must be documented in the 
claims file, and the veteran informed of 
any negative results.  

2.  The RO should ensure that any other 
notification and development action 
required by the VCAA is completed with 
respect to the veteran's claim for service 
connection for residuals of a nose injury.  

3.  Thereafter, the RO should review the 
claim for service connection for residuals 
of a nose injury.  If the claim is denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, and given the opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


